Citation Nr: 0307900	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
vasectomy.

2.  Determination of initial rating assignment for service-
connected left knee disability, rated as noncompensably 
disabling.

3.  Determination of initial rating assignment for service-
connected lumbosacral strain, rated as noncompensably 
disabling.

4.  Determination of initial rating assignment for service-
connected residuals of puncture wound of the left foot, rated 
as noncompensably disabling.


(The issues of entitlement to service connection for 
residuals of a right ankle injury and service connection for 
hemorrhoids will be the subject of a subsequent decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1986 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
a left knee disability, a low back disability, and puncture 
wound of the left foot; initially assigned a noncompensable 
rating for each of these disabilities; and denied service 
connection for residuals of a vasectomy, residuals of a right 
ankle injury, and hemorrhoids.  The veteran entered notice of 
disagreement with these issues in March 2001; the RO issued a 
statement of the case in March 2002; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
March 2002.  

During the pendency of the claim, the veteran also filed a 
claim for service connection for a psychiatric disorder 
(depression and obsessive-compulsive disorder), which the RO 
denied in a November 2000 rating decision.  As the record 
does not reflect that the veteran has filed a notice of 
disagreement with this decision within one year of notice of 
the decision on January 29, 2001, this issue is not currently 
in appellate status before the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board is undertaking additional development on 
the issues of entitlement to service connection for residuals 
of a right ankle injury and entitlement to service connection 
for hemorrhoids.  When such development is completed, the 
Board will provide notice as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and scheduled VA medical 
examinations and requested medical opinions in order to 
assist in substantiating the claims for VA compensation 
benefits.

2.  The appellant requested and received an elective 
vasectomy during service, with acute and transient in-service 
complications of hemorrhage and hematoma; the medical 
evidence demonstrates no current residual disability stemming 
from this voluntary surgery in service. 

3.  The evidence of record is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected left knee disability of status 
post anterior cruciate ligament (ACL) repair, partial 
meniscectomy, manifested disability analogous to slight 
recurrent subluxation or lateral instability. 

4.  The evidence of record is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected left knee arthritis manifested in 
some painful motion that limited flexion to 130 degrees (of 
140 degrees normal flexion), including due to pain.  

5.  The evidence of record is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected low back strain has manifested 
characteristic pain on motion.  

6.  For the entire period of claim, the veteran's service-
connected puncture wound of the left foot manifested a 
slightly tender plantar fibroma that more nearly approximates 
moderate foot disability.  


CONCLUSIONS OF LAW

1.  The residuals of a vasectomy are not the result of a 
disease or injury incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b)(1) (2002).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a separate initial 10 percent rating 
for service-connected left knee status post ACL repair, 
partial meniscectomy, have been met for the entire period of 
claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5257 (2002).

3.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial rating of 10 percent for 
arthritis of the left knee have been met for the entire 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.59, 4.71, 4.71a, Diagnostic Codes 5010-5003, 5260 (2002); 
VAOPGCPREC 9-98.

4.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial rating of 10 percent for 
lumbosacral strain have been met for the entire period 


of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Code 
5295 (2002).

5.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial rating of 10 percent for 
residuals of puncture wound of the left foot have been met 
for the entire period of claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.14, 4.20, 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  The 
veteran was afforded VA compensation examinations in March 
2002.  In a December 2002 letter, the Board 


informed the veteran of the Veterans Claims Assistance Act of 
2000, of the requirements for service connection and higher 
initial ratings and that VA would obtain relevant evidence 
and records identified by the veteran, advised the veteran 
that he needed to identify records he wanted VA to obtain for 
him, and advised the veteran to sign a release for these 
documents, to obtain and send lay statements in support of 
his claims, and to send VA copies of any relevant evidence he 
had in his possession.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.

II.  Service Connection for Residuals of Vasectomy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  



The usual effects of medical or surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

During service, in September 1991, the appellant requested 
that he receive a vasectomy.  After the nature of the 
operation and the risks of this surgery were explained to the 
appellant, and he gave his formal, written consent, he 
underwent an elective vasectomy in November 1991, which was 
complicated by intraoperative hemorrhage and large hematoma 
on the right.  A January 1992 in-service examination noted a 
vasectomy, and a mass felt at the right testicle at the site 
of an old hematoma repair.  At a January 1997 examination in 
service the veteran had no complaints regarding post-
operative complications by hematoma, while examination 
revealed a left varicocele.  Likewise, at a September 1999 
service separation examination, the veteran reported a 
vasectomy complicated by scrotal hematoma; examination 
revealed no bulges or masses of the prostate, and testicular 
normality; and there was no diagnosis of prostate or 
testicular abnormality. 

The veteran contends that at the time of the vasectomy he 
experienced a scrotal hematoma and an artery was cut, but was 
repaired.  He did not claim that he currently had these 
residuals.  

A March 2000 VA genitourinary examination noted the history 
of scrotal hematoma after the 1991 vasectomy during service, 
but also noted that the veteran did fine following 
conservative treatment post vasectomy.  The veteran's 
reported current complaints were some weight gain.  
Examination revealed no residuals of genitourinary disease.  
A mild hypospadias noted on examination was indicated to be 
congenital, with history of pre-service hypospadias repair at 
age 10.  No other 


diagnosed disability or complication of vasectomy was 
indicated by the examination report.  

The appellant underwent an elective vasectomy in service 
because of his desire to not have additional children.  It 
was not performed because of any disease or injury in 
service.  While there were in-service complications of 
hemorrhage during surgery and hematoma immediately following 
the vasectomy, these complications resolved in service, so 
that by the time of the service separation examination in 
1999 there were no complaints or findings of such residuals 
of the 1991 vasectomy.  Such complications were not a 
disability, were not "chronic" in service, did not continue 
after service separation, and the medical evidence 
demonstrates no current residual disability stemming from 
this voluntary surgery in service.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the claim for service connection for residuals of a 
vasectomy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b)(1). 

III.  Initial Rating for Left Knee Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  



Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe. 38 C.F.R. § 
4.71a.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.



Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for flexion limited to 45 
degrees, a 10 percent rating is warranted; for flexion 
limited to 30 degrees, a 20 percent rating is warranted; and 
for flexion limited to 15 degrees, a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal flexion for the leg or knee is to 140 degrees).

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg as follows: for extension of the leg 
limited to 10 degrees, a 10 percent rating is warranted; for 
extension of the leg limited to 15 degrees, a 20 percent 
rating is warranted; for extension of the leg limited to 20 
degrees, a 30 percent rating is warranted; and for extension 
of the leg limited to 30 degrees, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal extension for the leg or knee is to zero degrees).  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The veteran contends that his left knee disability currently 
manifests daily left knee pain, soreness, stiffness, 
weakness, give way, fatigability, and inability to run.  In 
the rating decision on appeal, the veteran's entire left knee 
disability was initially rated as noncompensably disabled 
under Diagnostic Codes 5010-5003.  In this case, 


the Board finds that separate ratings are warranted for 
distinct left knee disabilities: for status post ACL repair 
(partial meniscectomy), under Diagnostic Code 5257; and for 
arthritis of the left knee with painful limitation of motion, 
under Diagnostic Codes 5010-5003, 5260.  38 C.F.R. § 4.71a.  
The symptomatology attributable to each left knee disability 
must be kept distinct because to rate the same left knee 
symptomatology under both diagnostic codes would violate the 
rule against pyramiding: the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  

After a review of the evidence of record, the Board finds 
that the evidence of record is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected left knee disability of status 
post anterior cruciate ligament repair, partial meniscectomy, 
manifested disability analogous to slight recurrent 
subluxation or lateral instability so as to warrant a 10 
percent rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  The history of the veteran's left knee disability 
includes a meniscal repair in service in November 1990 and 
ACL surgical repair in December 1998.  The service separation 
examination noted the veteran's report of "trick" or locked 
knee, complaints of chronic left knee pain and instability, 
and clinical findings of abnormal lower extremities, 
including that the veteran could only partially squat.  The 
veteran's reported complaints and clinical findings reflect 
that the veteran's left knee status post anterior cruciate 
ligament repair, partial meniscectomy, manifests in some 
weakness, give way sensation, and fatigability.  The clinical 
findings at the March 2000 VA orthopedic examination did not 
include any actual left knee instability.  

The Board finds that when the current negative clinical 
findings of any left knee instability are weighed against the 
veteran's history of symptomatology that includes chronic 
instability, the history of meniscal repair and ACL repair in 
1998, and the veteran's credible reports of current 
complaints (of some left knee weakness, give way sensation, 
and fatigability), the evidence is in relative equipoise on 
the question of whether the veteran's left knee ACL repair 
and partial meniscectomy manifests disability analogous to 
slight recurrent subluxation or 


lateral instability.  The Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, the 
schedular criteria for a separate initial 10 percent rating 
for service-connected left knee status post ACL repair, 
partial meniscectomy, have been met for the entire period of 
claim.  Although the veteran reported subjective left knee 
symptomatology, the clinical findings at the March 2000 VA 
orthopedic examination did not include any actual left knee 
instability.  For these reasons, the Board also finds that a 
rating in excess of 10 percent for service-connected left 
knee status post anterior cruciate ligament repair (partial 
meniscectomy) is not warranted for any period of time because 
the weight of the evidence demonstrates left knee disability 
analogous to no more than slight recurrent subluxation or 
lateral instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.71a, 
Diagnostic Code 5257.  

The Board further finds that, for the entire period of claim, 
the veteran's service-connected left knee arthritis 
manifested in some painful motion that limited flexion to a 
noncompensable degree so as to warrant a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.59.  
X-ray findings at the March 2000 VA orthopedic examination 
revealed minimal degenerative arthritic changes of the left 
knee.  The veteran's complaints included daily left knee 
pain, soreness, stiffness, and inability to run or play 
demanding sports.  Clinical findings included left knee 
extension to zero degrees, with flexion to 130 degrees 
actively and 140 degrees passively.  

Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Code 5003 and 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  Arthritis and 
removal of semilunar cartilage may be rated separately under 
the diagnostic criteria of Diagnostic Code 5003 and 
Diagnostic Code 5259.  VAOPGCPREC 9-98.  For a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent 
(noncompensable) rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59 (with arthritis, painful 


motion is an important factor of disability; actually 
painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable rating for 
the joint).  VAOPGCPREC 9-98.  In Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that ratings for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. 

The Board finds that a separate 10 percent rating is 
warranted under 38 C.F.R. § 4.59 for arthritis of the right 
knee which is manifested by limitation of motion to a 
noncompensable degree and pain on motion.  The evidence 
reflects that the veteran has been diagnosed with early 
degenerative changes in the left knee joint based on X-ray 
findings.  The rating schedule provides that the veteran's 
arthritis of the left knee is to be rated as degenerative 
arthritis, which in this case is to be rated based on 
limitation of motion of the left knee.  38 C.F.R. § 4.71a.  
Although the demonstrated limitation of motion is 
noncompensable in degree, the Board finds that the left knee 
pain, soreness, and stiffness resulting in at least some 
functional impairment supports the assignment of a separate 
10 percent rating for left knee arthritis.  For these reasons 
the Board finds that, with the resolution of reasonable doubt 
in the veteran's favor, the schedular criteria for an initial 
rating of 10 percent for arthritis of the left knee have been 
met for the entire period of claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-
4.14, 4.20, 4.71, 4.71a, Diagnostic Codes 5010-5003, 5260.

A rating in excess of 10 percent for left knee arthritis 
manifested by painful motion is not warranted, however.  The 
evidence reflects that the veteran's left knee arthritis is 
manifested by motion to 130 degrees in flexion and 0 degrees 
in extension, with pain noted only at the extremes of motion.  
Even with consideration of factors indicated by 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra, the evidence still does not 
demonstrate limitation of flexion which approximates 30 
degrees or limitation of extension which approximates 15 
degrees to warrant a 20 percent rating under Diagnostic Codes 
5260 and 5261.  38 C.F.R. § 4.71a.  Painful motion 


is considered limited motion only from the point that pain 
actually sets in or impedes motion.  See Schafrath, 1 Vet. 
App. at 592; VAOPGCPREC 9-98.  The clinical evidence shows 
that, even with considerations of general knee pain, the 
veteran has active flexion and extension of the left knee 
that more nearly approximates the criteria for a 10 percent 
rating than for a 20 percent rating for limitation of knee 
flexion or extension under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a.  

The Board has considered all potentially applicable 
diagnostic codes to determine if a rating under any other 
diagnostic code would result in a rating more favorable to 
the veteran.  As a 10 percent disability rating for removal 
of the semilunar cartilage with symptoms, under Diagnostic 
Code 5259, is the maximum rating pursuant to this Diagnostic 
Code, a rating in excess of 10 percent is not possible under 
Diagnostic Code 5259.  As the veteran has full left knee 
extension (to zero degrees), a disability rating in excess of 
10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  A separate rating is not warranted for 
surgical scars because the evidence demonstrates well-healed 
scars, and does not demonstrate scars that are poorly 
nourished, repeatedly ulcerated, tender, painful, or that 
otherwise limit function of the left knee.  38 C.F.R. 
§ 4.118.  For these reasons, the Board finds that the 
schedular criteria for an initial rating in excess of 10 
percent for arthritis of the left knee have not been met for 
any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 
4.59, 4.71, 4.71a, Diagnostic Codes 5010-5003, 5258, 5259, 
5260, 5261, 4.118, Diagnostic Codes 7803-7805 (2002).

IV.  Initial Rating for Lumbosacral Strain

The veteran was initially rated as noncompensably disabled 
under Diagnostic Code 5295 for his service-connected 
lumbosacral strain.  He contends that he has low back pain.  



Diagnostic Code 5295 provides that for a lumbosacral strain 
with slight subjective symptoms only, a noncompensable rating 
is warranted.  For a lumbosacral strain with characteristic 
pain on motion, a 10 percent rating is warranted.  For a 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position, a 20 percent rating is warranted.  For a 
lumbosacral strain which is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a. 

After a review of the evidence, the Board finds that the 
evidence of record is in relative equipoise on the question 
of whether, for the entire period of claim, the veteran's 
service-connected low back strain has manifested 
characteristic pain on motion.  At a VA compensation in March 
2000, the veteran reported a history of multiple low back 
strains, a flare-up one year before, and that he has low back 
pain, described as a chronic aching or chronic pain, 
stiffness, soreness, and fatigability.  He reported that he 
could do normal daily activity; that normal daily activity 
includes working in construction.  Physical examination of 
the back revealed some tenderness and soreness, forward 
flexion to 90 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees, with pain at the extremes of all 
motion.  

While the evidence shows that the veteran has entered 
subjective complaints of pain, stiffness, soreness, and 
fatigability, and has some tenderness and soreness, the 
evidence also shows virtually no functional impairment as the 
veteran is able to do all normal daily activity including 
working in construction, and pain was noted only at the 
extremes of good ranges of motion of the lumbosacral spine.  
The Board resolves reasonable doubt in the veteran's favor to 
find that, for the entire period of claim, the service-
connected lumbosacral strain has manifested characteristic 
pain on motion so as to warrant a 10 percent rating under 
Diagnostic Code 5295.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.71a, 
Diagnostic Code 5295. 

The Board finds that an initial rating in excess of 10 
percent under Diagnostic Code 5295 is not warranted for any 
period of time, however, because at no time does the evidence 
demonstrate muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a.  The March 2000 VA examination 
findings specifically included no spasms, and range of motion 
testing, with pain noted only at the ends of ranges of 
motion, reflect no unilateral loss of lateral spine motion in 
the standing position.  

X-ray examination of the lumbosacral spine revealed minimal 
degenerative changes.  Osteoarthritic changes are one of the 
criteria for a 40 percent rating for lumbosacral strain.  In 
the present case, the veteran does not manifest any of the 
other criteria for a 40 percent evaluation.  Examination has 
not shown listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, or abnormal mobility on 
forced motion.  As discussed above, characteristic pain on 
motion, at the extremes of good ranges of motion, along with 
his subjective complaints, have formed the basis, with the 
resolution of reasonable doubt in his favor, for the 
assignment of an initial 10 percent rating.  Even recognizing 
the presence of arthritis, the Board finds no basis for 
concluding that the service-connected lumbosacral strain 
results in impairment of function commensurate with a 40 
percent evaluation for severe impairment.  

V.  Initial Rating for Puncture Wound of the Left Foot

The veteran was initially rated as noncompensably disabled 
under Diagnostic Code 7899-7805 for his service-connected 
puncture wound of the left foot.  He contends that he now has 
"a small lump in the arch" of his left foot that causes 
"pain if pressure is applied," and that he got a cramp in 
the arch of his left foot in the same area as the lump and 
puncture wound.   

The veteran sustained a nail puncture wound to the left foot 
during service in 1999.  The original rating on appeal 
assigned an initial noncompensable rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7805.  A rating under 
Diagnostic Code 7899-7805 appropriately recognizes the nature 
of the veteran's puncture wound injury, which necessarily 
involved a puncture of the skin.  Based on the medical 
findings at the March 2000 VA feet examination, however, the 
Board finds Diagnostic Code 5284 to be a more appropriate 
diagnostic code under which to rate the veteran's residuals 
of a puncture wound injury.  This is because the March 2000 
VA examination report reflects that the nail puncture wound 
had healed; the examiner diagnosed a history of a nail 
puncture of the left foot with "no residuals."  The medical 
evidence reflects no continuing scar residual or tenderness 
at the level of the wound to the skin.  What the medical 
evidence does show is that the veteran has developed a 
plantar fibroma to the medial aspect of the left foot that is 
slightly tender, but which does not produce specific problems 
or flare-ups, and does not affect the veteran's gait.  For 
these reasons, the Board finds that the plantar fibroma of 
the left foot is more analogous to a foot injury as 
contemplated by Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

With regard to the proper initial rating to assign, the Board 
has considered the veteran's contention that the plantar 
fibroma causes "pain if pressure is applied," and that he 
got a cramp in the arch of his left foot in the same area as 
the lump and puncture wound.  This is consistent with the 
clinical finding that the plantar fibroma to the medial 
aspect of the left foot is slightly tender.  On the other 
hand, the evidence reflects that the tenderness is only 
slight, the veteran has a normal gait, works construction, 
and at the VA examination he reported no other foot problems.  
Based on this evidence, the Board finds that the veteran's 
residuals of left foot puncture wound manifest in less than 
moderate left foot disability.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that disability more 
nearly approximates moderate left foot disability, so that 
the criteria for an initial rating of 10 percent for puncture 
wound of the left foot have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5284. 

As the left foot disability does not even reach moderate 
disability, it necessarily does not manifest more than 
moderate disability (moderately severe) due to foot injury as 
contemplated by Diagnostic Code 5284.  38 C.F.R. § 4.71a.  As 
a 10 percent rating is the maximum schedular rating under 
Diagnostic Code 5279 (metatarsalgia), a higher initial rating 
is not possible under that diagnostic code.  38 C.F.R. 
§ 4.118.  The Board has also considered the revised 
diagnostic criteria under the schedule of ratings for the 
skin that became effective during the pendency of the claim 
on August 30, 2002, but finds that a preponderance of the 
evidence is against a rating in excess of 10 percent under 
any of those provisions.  As indicated, the March 2000 VA 
examination report reflects that the nail puncture wound had 
healed with "no residuals."  The residual slightly tender 
plantar fibroma, if rated as a benign skin neoplasm under 
Diagnostic Code 7819, would be rated on the basis of 
impairment of function, which the Board has considered in the 
assignment of a 10 percent rating for moderate foot 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
38 C.F.R. § 4.118. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected disabilities have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability for any period during the pendency of the claim.  
The Board notes that the veteran reported working in 
construction, and did not indicate any time lost from work.  
He indicated some difficulty climbing, but did not assert any 
marked interference with work.  There is no evidence of 
hospitalization or even frequent treatment for any of the 
service-connected disabilities for which the veteran has 
appealed initial ratings.  The schedular rating criteria, 
including ratings by analogy, adequately contemplate the 
major symptoms or disability shown by his orthopedic 
disabilities, including his reports of painful joints, 
tenderness, stiffness, weakness and fatigability, and 
limitation of function.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

Service connection for residuals of a vasectomy is denied. 

An initial rating of 10 percent for service-connected left 
knee status post anterior cruciate ligament repair, partial 
meniscectomy, is granted, subject to the criteria governing 
the payment of monetary awards.

An initial rating of 10 percent for service-connected left 
knee arthritis with painful motion is granted, subject to the 
criteria governing the payment of monetary awards.

An initial rating 10 percent for service-connected 
lumbosacral strain is granted, subject to the criteria 
governing the payment of monetary awards.

An initial rating 10 percent for service-connected puncture 
wound of the left foot is granted, subject to the criteria 
governing the payment of monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

